DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10325953 A (URABE TETSUO et al.) in view of US 20040075791 A1 (Liu, Hong-Da).

    PNG
    media_image1.png
    312
    415
    media_image1.png
    Greyscale

Per claim 1, Urabe teaches a liquid crystal display panel [see figure 1] including a plurality of pixels each including a reflective region for display in a reflection mode [9] and a transmissive region for display in a transmission mode [holes 9c and electrode 11], the liquid crystal display panel comprising: a first substrate [2] and a second substrate [1]; a liquid crystal layer provided between the first substrate and the second substrate [3], the liquid crystal layer including a nematic liquid crystal material of negative dielectric anisotropy [see section 0010, paragraph 36]; a pixel electrode provided on a side of the first substrate [electrodes 9 and 11], including a transparent conductive layer [11] and a reflective conductive layer [9], the side facing the liquid crystal layer [see figure 1]; a counter electrode provided on a side of the second substrate [6], the side facing the liquid crystal layer [see figure 1]; a light diffusing structure provided in common to the reflective region and the transmissive region [9 and 14]; and a first vertical alignment film provided between the pixel electrode and the liquid crystal layer [15], and [7], wherein at least one of the first vertical alignment film and the second vertical alignment film includes an alignment regulating force defining a pretilt azimuthal direction [vertical alignment films inherently applies a force to the liquid crystal molecules in order to align the molecules in both a vertical and horizontal direction as that is a fundamental characteristic of a vertical alignment films], andAttorney Docket No.: US83274 19X00650JP2019-216777in a case where a thickness of the liquid crystal layer in the reflective region is dr, and a thickness of the liquid crystal layer in the transmissive region is dt/dr and dt are within a range of 0.85 dt/dr 1.25 [see figure 1 and flattening 14 which flattens the pixel electrode 11 to create a even thickness liquid crystal layer in the pixel region].
Urabe lacks a chiral agent.  However, Lui teaches at paragraph 0037 adding chiral to create the necessary twist/pitch.  Increased twist necessary to achieve proper pitch would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lui in view of Urabe. 
Regarding the range of 0.85 dt/dr 1.25, the courts have held overlapping ranges to be at least obvious.  Improve contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Regarding reflective conductive layer [9] formed on the transparent conductive layer in the reflective region the pixel electrode, Urabe lacks, but common knowledge teaches, forming the reflective conductive layer formed on the transparent conductive layer in the reflective region the pixel electrode.  Simplified manufacturing would have an expected benefit.  Therefore, prior 
Per claim 14, Urabe teaches the liquid crystal display panel according to claim 1, wherein dt and dr satisfy dt/dr = 1.0 [see figure 1, dt/dr = 1].  
Per claim 16, Urabe teaches the liquid crystal display panel according to claim 1, wherein substantially a same voltage is applied to the liquid crystal layer in the reflective region and the liquid crystal layer in the transmissive region [see figure 1, the reflective electrodes 9 and the transparent electrode 11 contact each other].  
Per claim 25, Urabe teaches the liquid crystal display panel according to claim 13, further comprising a circular polarizer [31,32] provided on a lower side of the first substrate [see above figure].  Urabe lacks, but common knowledge teaches a circular polarizer provided on an upper side of the second substrate.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10325953 A (URABE TETSUO et al.) in view of US 20040075791 A1 (Liu, Hong-Da), as applied to claims 13-14 and 16 above, and further in view of US 20050083462 A1 (Lin, Ching-Huan).

    PNG
    media_image2.png
    319
    407
    media_image2.png
    Greyscale

Per claims 15 and 17, Urabe in view of Lui teaches the liquid crystal display panel according to claim 1.  Urabe lacks a VA-HAN mode, the VA-HAN mode allowing only one of the first vertical alignment film and the second vertical alignment film to include an alignment regulating force defining a pretilt azimuthal direction.  However, Lin teaches VAHAM which is defined as a vertically aligned hybrid alignment nematic liquid crystal.  Claim 15 defines this as only for the second vertical alignment film includes an alignment regulating force defining a pretilt azimuthal direction.  See Lin’s figure 4.  Improving an optimal condition for both reflective and transmission displaying brightness would have been an expected benefit.  See Lin’s paragraph 0013.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lin with Urabe.
Regarding the light diffusing structure including a concave-convex surface structure formed on the reflective conductive layer [see figure 1, 9a and 14] and transparent conductive layer, see Urabe’s figure 1, reference no. 9a and 14.  Though, Urabe lacks the concave-convex structure layer on transparent conductive layer.  However, common knowledge teaches a 
Per claim 18, Urabe in view of Lui and Lin teaches the liquid crystal display panel according to claim 1, only the first vertical alignment film includes an alignment regulating force defining a pretilt azimuthal direction [see the rejection of claims 3 and 5 above].  Urabe et al. lack the light diffusing structure includes a concave-convex surface structure formed on the counter electrode.  However, common knowledge teaches forming the light diffusing structure including a concave-convex surface structure on the counter electrode in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Claims 19-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10325953 A (URABE TETSUO et al.) in view of US 20040075791 A1 (Liu, Hong-Da), as applied to claims 1-2 and 4 above.  
Per claims 19-20, Urabe in view of Lui and Lin teaches the liquid crystal display panel according to claim 13.  Urabe in view of Lui lacks the light diffusing structure including a light diffusion layer in a transparent resin, the light diffusion layer including dispersed particles of a different refractive index from than of the transparent resin between the counter electrode and the second substrate.  However, common knowledge teaches a light diffusion layer in a transparent resin, the light diffusion layer including dispersed particles of a different refractive index from than of the transparent resin between the counter electrode and the second substrate.  Improved light dispersion and simplified manufacturing would have been an expected benefit.  Therefore, 
Per claim 23, Urabe in view of Lui teaches the liquid crystal display panel according to claim 13, further comprising: a TFT connected to each of the plurality of pixels [8].  Urabe lacks  the TFT including an oxide semiconductor layer including an In-Ca-Zn-O-based semiconductor as an active layer.  However, common knowledge teaches an oxide semiconductor layer including an In-Ca-Zn-O-based semiconductor as an active layer.  The benefit is that the off-leak characteristic of the oxide semiconductor (In—Ga—Zn—O) TFT is approximately 100 times better than that of the amorphous silicon.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 24, Urabe in view of Lui teaches the liquid crystal display panel according to claim 13.  Urabe lacks a memory circuits connected to the plurality of respective pixels.  However, common knowledge teaches connecting memory circuits to pixel in order to simplify driving the display.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Per claims 21-22, Urabe in view of Lui teaches the liquid crystal display panel according to .  
Regarding claim 22, Urabe does not teach, in combination with the limitations of claim 1, wherein in a case where a birefringence index of the nematic liquid crystal material is delta-n, delta-n * dr and delta-n * dt are each independently within a range of not less than 0.22 microns and not greater than 0.31 microns, and a size of a chiral pitch of the liquid crystal layer is within a range of not less than 9 microns and not greater than 14 microns as recited in claim 22.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JAMES A DUDEK/Primary Examiner, Art Unit 2871